05/14/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 21-0111

                                        DA 21-0111


 JADA KU,                                                                    MAY 1 3 2021
                                                                          Bowen Greenwood
                                                                        Clerk of Supreme Court
             Plaintiff and Appellant,                                      State of Montana .



       v.                                                          ORDER

GREAT FALLS PUBLIC LIBRARY,

             Defendant and Appellee.


       This Court reviews briefs to ensure compliance with Rules 11 and 12 of the
Montana Rules of Appellate Procedure. After reviewing the Appellant's Opening brief,
filed on May 13, 2021, this Court has determined that the brief does not comply with the
Rules and rnust be resubmitted. Appellant's brief states that she is representing herself
and is not familiar with the legal process, and that she is requesting that this Court grant
her claims for discrimination and financial compensation for medical, mental, emotional,
physical, and legal fees.
       Though this Court attempts to give sorne leeway to self-represented litigants, there
are certain requirements of the Rules of Appellate Procedure that are essential to its
ability to consider an appeal. M. R. App. P. 12(b) requires an appellant's opening brief to
contain "[a] statement of the issues presented for review." However, this Court is an
appellate court, meaning it does not reconsider all claims or arguments that were
presented to a district court. In the present matter, Appellant has appealed from the
District Court's order dismissing Appellant's Complaint and Arnended Complaint. The
District Court dismissed on grounds that the Court lacked jurisdiction over Appellant's
public accommodation discrimination claims because Appellant did not exhaust her
administrative remedies by filing a timely administrative charge with the Human Rights
Bureau. Accordingly, Appellant's brief must articulate to this Court why this decision
was in error or legally incorrect. The Appellant's brief rnust explain the legal basis for
the Appellant's argument that the District Court should not have dismissed her case, or in
her case, or in other words, why the District Court had subject-rnatter jurisdiction over
Appellant's public accornmodation discriinination claims.
Therefore,
       IT IS ORDERED that the signed original and nine copies of the referenced brief
be returned for revisions necessary to comply with the specified Rules.
       IT IS FURTHER ORDERED that a signed original and nine copies of the revised
brief ordered herein be filed within ten (10) days of the date of this Order with the Clerk
of this Court and that one copy of the revised brief be served on each counsel of record;
       IT IS FURTHER ORDERED that no changes, additions, or deletions other than
those specified in this Order may be inade to the brief as originally filed;
       IT IS FURTHER ORDERED that the postage costs for returning the referenced
copies of Appellant's brief will be billed to Appellant by the Clerk of this Court and shall
be due and payable upon receipt; and
       IT IS FURTHER ORDERED that the tirnes for any subsequent briefing contained
in M. R. App. P. 13 shall run from the date of filing of the revised brief.
       The Clerk of this Court is directed to mail a true copy of this Order to Appellant
and to mail a true copy of this Order to all counsel upon whorn the brief was served.
       DATED this 13 day of May, 2021.
                                                         For the Court,




                                                         By
                                                                       Justice